DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/13/21, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 9 recites “wherein forming the adhesion promoting structure comprises forming an adhesion promoting layer in the recess.”. This appears related to the embodiment of fig. 5 wherein the adhesion promoting layer is layer 18. Claim 1 appears related to figs. 3-4 with sidewalls comprising one of scallops or undercuts having sidewall portions that slope outwardly away from the recess. The original disclosure never disclosed that the embodiment of fig. 5 can be mixed with any of figs. 4 and 5. As such, there is no support in the original disclosure for claims 9-12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3, 6-8, 13 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funaya et al. (US 2011/0155433).

a.	Re claim 1, Funaya et al. disclose a method, comprising: forming a recess (in which via 7 is formed; see figs. 1A-B and related text; see also figs. 17A-18J and related text; see remaining of disclosure for more details) in an electrically insulating encapsulation material 8 ([0075]), wherein the encapsulation material at least partly encapsulates a semiconductor chip 1 ([0087]); forming an adhesion promoting structure (concave-convex structures on sidewalls of the recess; see at least [0076] and [0146]) in the recess; spraying an electrically conductive material (material of 7) into the recess to cover the adhesion promoting structure (see at least [0061], [0070 and [0149] disclose that the material of via 7 can be formed by printing, and spraying is a one of the printing methods for depositing conductive materials and known alternatives to plating methods, and as such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have depositing the material of via 7 by spraying, and this as a non-inventive step of using a known printing deposition method or alternative to plating methods with a reasonable expectation of success; see MPEP 2143.C&D&E&G), wherein the adhesion promoting structure is configured to provide an adhesion between the sprayed electrically conductive material and the encapsulation material; wherein: forming the recess comprises applying at least one of an etching process and a laser process to the encapsulation material (see at least [0067]-[0068], [0146]); forming the adhesion promoting structure comprises roughening a sidewall of sidewall portions that slope outwardly away from the recess (plenty of those sidewall portions can be seen on fig. 1A).

b.	Re claim 2, cold gas spraying and plasma dust spraying are conventionally known type of spraying methods for forming conductive layers, and as such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have used either one of them as spraying method for forming layer 46, and this as non-inventive step of using a known method for its known purpose with a reasonable expectation of success (see MPEP 2144.I&2 and 2143.E). 

c.	Re claim 3, the sprayed electrically conductive material comprises at least one of copper, aluminum, iron, nickel, alloys thereof, bronze, brass ([0075], [0147]).

d.	Re claim 6, the encapsulation material comprises at least one of filler particles 82 ([0076]) and filler fibers 81, and roughening the sidewall comprises breaking the at least one of the filler particles and the filler fibers out of the encapsulation material during the at least one of the etching process and the laser process ([0076], [0148]).

e.	Re claim 7, forming the recess comprises forming a via hole, wherein the via hole extends through the encapsulation material from a first (top) surface of the encapsulation material to a second surface of the encapsulation material (fig. 17D; 

f.	Re claim 8, spraying the electrically conductive material comprises forming an electrical via connection (any other via 7 besides the one on fig. 1A which appears to be the left one on figs. 17A-18J, or any of the type 1 via mentioned in at least [0069]) through the encapsulation material, wherein the electrical via connection is electrically coupled to the semiconductor chip (see figs.17A-18J).

g.	Re claim 13, the method of claim 1, further comprising spraying the electrically conductive material over at least one of a surface of the encapsulation material and a surface of the semiconductor chip (see fig. 1B).

h.	Re claim 21, Funaya et al. disclose a method, comprising (see claim 1 rejection above as for which figures and paragraphs to read for each identified element): forming in an electrically insulating encapsulation material 8 a recess (recess in which via 7 is formed) having an adhesion promoting structure (as explained in claim 1 rejection above) including at least one of scallops and undercuts (explicit on figs. 1A-B) in a sidewall of the recess, the scallops and undercuts having sidewall portions that slope outwardly away from an interior of the recess (explicit on figs. 1A-B), wherein the encapsulation material at least partly encapsulates a semiconductor chip 1; and spraying (as explained in claim 1 rejection above) an electrically conductive material (metallic material of via 7) into the recess to cover the adhesion promoting structure, 

i.	Re claim 22, forming the recess comprises applying at least one of an etching process and a laser process to the encapsulation material (see at least [0067]-[0068], [0146]); and forming the adhesion promoting sidewall structure comprises roughening a sidewall of the recess by the at least one of the etching process and the laser process (see at least [0067]-[0068], [0146]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-13 and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899